 

 
 
 
 
 
 
 
 
KBS REAL ESTATE INVESTMENT TRUST III, INC.
UP TO 280,000,000 SHARES OF COMMON STOCK
SELECTED DEALER AGREEMENT
 
March 17, 2011

 

--------------------------------------------------------------------------------

 

 
SELECTED DEALER AGREEMENT
 
 
 
Securities America, Inc.
12325 Port Grace Blvd.
Lavista, NE 68128
 
Ladies and Gentlemen:
Each of KBS Real Estate Investment Trust III, Inc., a Maryland corporation (the
“Company”), KBS Capital Markets Group LLC, a California limited liability
company (the “Dealer Manager”), KBS Capital Advisors LLC, a Delaware limited
liability company (the “Advisor”), and KBS Holdings LLC, a Delaware limited
liability company (the “Sponsor”), hereby confirms its agreement with Securities
America, Inc., Inc., a Delaware corporation (“Securities America”), as follows:
1.Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements whereby Securities America will offer and sell on
a best efforts basis for the account of the Company shares of common stock (the
“Common Stock”), par value $0.01 per share (each a “Share,” and collectively,
the “Shares”), of the Company registered pursuant to the Registration Statement
(as defined below) at the per share price set forth in the Registration
Statement from time to time (subject to certain volume and other discounts
described therein) (the “Offering”), pursuant to which Shares are also being
offered pursuant to the Company's Dividend Reinvestment Plan (the “DRIP”). The
Shares are more fully described in the Registration Statement referred to below.
Securities America is hereby invited to act as a Selected Dealer for the
Offering, subject to the other terms and conditions set forth below.
2.Representations and Warranties of the Company, the Dealer Manager, the Advisor
and the Sponsor.
The Company, the Dealer Manager, the Advisor and the Sponsor (collectively, the
“Issuer Entities”), jointly and severally, represent, warrant and covenant with
Securities America for Securities America's benefit that, as of the date hereof
and at all times during the term of this Agreement:
(a)Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-164703), for the registration of up to
280,000,000 Shares under the Securities Act of 1933, as amended (the “Securities
Act”) and the regulations thereunder (the “Regulations”). The registration
statement, as amended, and the prospectus, as amended or supplemented, on file
with the Commission at the Effective Date (as defined below) of the registration
statement (including financial statements, exhibits and all other documents
related thereto filed as a part thereof or incorporated therein), and any
registration statement filed under Rule 462(b) of the Securities Act, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Registration Statement is amended by a
post-effective amendment, the term “Registration Statement” shall, from and
after the declaration of effectiveness of such post-effective amendment, refer
to the Registration Statement as so amended and the term “Prospectus” shall
refer to the Prospectus as so amended or supplemented to date, and if any
Prospectus filed by the Company pursuant to Rule 424(b) or 424(c) of the
Regulations shall differ from the Prospectus on file at the time the
Registration Statement or any post-effective amendment shall become effective,
the term “Prospectus” shall refer to the Prospectus filed pursuant to either of
such Rules from and after the date on which it shall have been filed with the
Commission. Further, if a

 

--------------------------------------------------------------------------------

 

separate prospectus is filed and becomes effective with respect solely to the
DRIP, the term “Prospectus” shall refer to such prospectus from and after the
declaration of effectiveness of the same, as such prospectus may be amended or
supplemented from time to time.
(b)Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and in the states as indicated in the Blue Sky Memorandum (defined in
Section 4(d) herein), as updated from time to time pursuant to the terms of
Section 4(d). Neither the Commission nor any such state securities authority has
issued any order preventing or suspending the use of any Prospectus filed with
the Registration Statement or any amendments or supplements thereto and no
proceedings for that purpose have been instituted, or to the Company's
knowledge, are threatened or contemplated by the Commission or by the states
securities authorities. At the time the Registration Statement became effective
(the “Effective Date”) and at the time that any post-effective amendments
thereto or any additional registration statement filed under Rule 462(b) of the
Securities Act becomes effective, the Registration Statement or any amendment
thereto (1) complied, or will comply, as to form in all material respects with
the requirements of the Securities Act and the Regulations and (2) did not or
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading. When the
Prospectus or any amendment or supplement thereto is filed with the Commission
pursuant to Rule 424(b) or 424(c) of the Regulations and at all times subsequent
thereto through the date on which the Offering is terminated (“Termination
Date”), the Prospectus will comply in all material respects with the
requirements of the Securities Act and the Regulations, and will not include any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Any Prospectus
delivered to Securities America will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
(c)The Company. The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”), make or invest in mortgage loans or
other debt instruments, or make other permitted investments, as referred to in
the Prospectus. The Company and each of its subsidiaries is duly qualified to do
business as a foreign corporation, limited liability company or limited
partnership, as applicable, and is in good standing in each other jurisdiction
in which it owns or leases property of a nature, or transacts business of a type
that would make such qualification necessary except where the failure to be so
qualified or in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The term “Material
Adverse Effect” means a material adverse effect on, or material adverse change
in, the general affairs, business, prospects, properties, operations, condition
(financial or otherwise) or results of operations of the Company and its
subsidiaries, taken as a whole, whether or not arising in the ordinary course of
business.
(d)The Shares. The Shares, when issued, will be duly and validly issued, fully
paid and non-assessable and will conform in all material respects to the
description thereof contained in the Prospectus; no holder thereof will be
subject to personal liability for the obligations of the Company solely by
reason of being such a holder; such Shares are not subject to the preemptive
rights of any stockholder of the Company; and all corporate action required to
be taken for the authorization, issuance and sale of such Shares has been
validly and sufficiently taken. All shares of the Company's issued and
outstanding capital stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
of the Company were issued in violation of the preemptive or other similar
rights of any stockholder of the Company.

 

--------------------------------------------------------------------------------

 

(e)Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Shares.” Except as disclosed in the Prospectus, no
shares of Common Stock have been or are to be reserved for any purpose; there
are no outstanding securities convertible into or exchangeable for any shares of
Common Stock; and there are no outstanding options, rights (preemptive or
otherwise) or warrants to purchase or subscribe for shares of Common Stock or
any other securities of the Company.
(f)Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager and
the Company (the “Dealer Manager Agreement”), the Selected Dealer Agreements
between the Dealer Manager and, with the exception of Securities America, each
of the selected dealers soliciting subscriptions for shares of the Company's
common stock pursuant to the Offering (collectively, the “Selected Dealer
Agreements”) and the Advisory Agreement between the Company and the Advisor (as
amended, the “Advisory Agreement”), and the consummation of the transactions
contemplated herein and therein (including the issuance and sale of the Shares
and the use of the proceeds from the sale of the Shares as described in the
Prospectus under the caption “Estimated Use of Proceeds”) and compliance by the
Company and the Advisor with its obligations hereunder and thereunder do not and
will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, default or Repayment Event (as
defined below) under any of the Agreements and Instruments, or result in the
creation or imposition of any Lien (as defined below) upon any property or
assets of any Issuer Entity or any respective subsidiary thereof (except for
such conflicts, breaches, defaults or Repayment Events or Liens that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect) nor will such action result in any violation of the
provisions of the charter or bylaws (or similar document) of any Issuer Entity
or respective subsidiary thereof or any applicable law, rule, regulation, or
governmental or court judgment, order, writ or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over Issuer Entities or any of their properties, except for such violations that
would not reasonably be expected to have a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder's behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by an Issuer Entity or any
respective subsidiary thereof. “Lien” means any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on any asset.
(g)Financial Statements. The consolidated financial statements of the Company
and the financial statements of each entity acquired by the Company (each, an
“Acquired Entity”), including the schedules and notes thereto, filed as part of
the Registration Statement and those included in the Prospectus present fairly
in all material respects the financial position of the Company, its consolidated
subsidiaries and each Acquired Entity, as applicable, as of the date indicated
and the results of its operations, stockholders' equity and cash flows of the
Company, and its consolidated subsidiaries and each Acquired Entity, as
applicable, for the periods specified; said financial statements have been

 

--------------------------------------------------------------------------------

 

prepared in conformity with generally accepted accounting principles applied on
a consistent basis or, if such entity is a foreign entity, such other accounting
principles applicable to such foreign entity, (except as may be expressly stated
in the related notes thereto) and comply with the requirements of Regulation S-X
promulgated by the Commission. Ernst & Young LLP, whose report is filed with the
Commission as a part of the Registration Statement, are, with respect to the
Company and its subsidiaries, independent accountants as required by the
Securities Act and the Regulations and have been registered with the Public
Company Accounting Oversight Board. The selected financial data and the summary
financial information included in the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement. The pro
forma financial statements and the related notes thereto included in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission's rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.
(h)Prior Performance Tables. The prior performance tables of the Company's
affiliates and other entities, including the schedules and notes thereto, filed
as part of the Registration Statement and those included in the Prospectus under
the heading(s) “Prior Performance Tables” (the “Prior Performance Tables”)
present fairly in all material respects the financial information required by
the Commission's Industry Guide 5. Except as disclosed in the Prospectus, the
Prior Performance Tables have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis to the extent
required by the Commission's Industry Guide 5 and comply with the requirements
of Regulation S-X promulgated by the Commission, to the extent applicable. All
disclosures in the Prior Performance Tables regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.
(i)No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, whether or not
arising in the ordinary course of business, (b) there have not been any material
transactions entered into by the Company except in the ordinary course of
business, (c) there has not been any material increase in the long-term
indebtedness of the Company and (d) except for regular dividends on the
Company's common stock, there has been no distribution of any kind declared,
paid or made by the Company on any class of its capital stock.
(j)Investment Company Act. The Company is not, will not become by virtue of the
transactions contemplated by this Agreement and the application of the net
proceeds therefrom, and does not intend to conduct its business so as to be, an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940.
(k)Authorization of Agreements. This Agreement, the Dealer Manager Agreement,
the Selected Dealer Agreements and the Advisory Agreement between the Company,
the Dealer Manager and the Advisor, as applicable, have been duly and validly
authorized, executed and delivered by the

 

--------------------------------------------------------------------------------

 

Company, the Dealer Manager and the Advisor, as applicable, and constitute
valid, binding and enforceable agreements of the Company, the Dealer Manager and
the Advisor, as applicable, except to the extent that (i) enforceability may be
limited by (a) the effect of bankruptcy, insolvency or other similar laws now or
hereafter in effect relating to or affecting creditors' rights generally; or (b)
the effect of general principles or equity; or (ii) the enforceability of the
indemnity and/or contribution provisions contained in the Dealer Manager
Agreement, the Selected Dealer Agreements, the Advisory Agreement and Section 8
of this Agreement may be limited under applicable securities laws and/or the
Statement of Policy Regarding Real Estate Investment Trusts, as reviewed and
adopted by membership of the North American Securities Administrators
Association ( the “NASAA Guidelines”).
(l)The Advisor. The Advisor has been duly organized and validly exists as a
limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Advisor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(m)The Dealer Manager. The Dealer Manager has been duly organized and validly
exists as a limited liability company in good standing under the laws of the
State of California with full power and authority to conduct the business in
which it is engaged as described in the Prospectus. The Dealer Manager is duly
qualified to do business as a foreign limited liability company and is in good
standing in each other jurisdiction in which it owns or leases property of a
nature, or transacts business of a type, that would make such qualification
necessary except where the failure to be so qualified or in good standing could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(n)The Sponsor. The Sponsor has been duly organized and validly exists as a
limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Sponsor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(o)Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.
(p)Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2011, the
Company will be organized in conformity with the requirements for qualification
as a real estate investment trust under the Code and its proposed method of
operation will enable it to meet the requirements for qualification and taxation
as a real estate investment trust under the Code commencing with its taxable
year ending December 31, 2011.
(q)Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.

 

--------------------------------------------------------------------------------

 

(r)Sales Material. All advertising and supplemental sales literature prepared or
approved by the Company or any of its affiliates (whether designated solely for
broker-dealer use or otherwise) to be used or delivered by the Company or any of
its affiliates or Securities America in connection with the Offering of the
Shares will not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein, in light of the circumstances under
which they were made and when read in conjunction with the Prospectus, not
misleading. Furthermore, all such advertising and supplemental sales literature
has, or will have, received all required regulatory approval, which may include
but is not limited to, the Commission, the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and state securities agencies, as applicable. Any
required consent and authorization has been obtained for the use of any
trademark or service mark in any sales literature or advertising delivered by
the Company to Securities America or approved by the Company for use by
Securities America and, to the Company's knowledge, its use does not constitute
the unlicensed use of intellectual property.
(s)Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) and each other entity
in which the Company holds a direct or indirect ownership interest that is
material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only subsidiaries of
the Company as of the date of the Registration Statement or the most recent
amendment to the Registration Statement, as applicable, are the subsidiaries
listed on Exhibit 21 to the Registration Statement or such amendment to the
Registration Statement.
(t)No Pending Action. Except as disclosed in the Registration Statement, there
is no action, suit or proceeding pending, or, to the knowledge of the Company,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof which is required to be disclosed in the
Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would be
reasonably expected to materially and adversely affect the properties or assets
thereof or the consummation of the transactions contemplated by this Agreement.
The aggregate of all pending legal or governmental proceedings to which any
Issuer Entity or any respective subsidiary thereof is a party or of which any of
their respective properties or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the business, could not reasonably be expected to result in a Material Adverse
Effect or would reasonably be expected to materially adversely affect other
properties or assets of any Issuer Entity or any respective subsidiary thereof.
(u)Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property

 

--------------------------------------------------------------------------------

 

(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, and neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
(v)Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act or FINRA or
as may be required under the securities laws of the fifty states, the District
of Columbia and U.S. territories.
(w)Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them (except such Governmental Licenses, the failure of
which to possess, would not reasonably be expected to have a Material Adverse
Effect), and the Company and its subsidiaries are in compliance in all material
respects with the terms and conditions of all such Governmental Licenses. All of
the Governmental Licenses are valid and in full force and effect; and neither
the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.
(x)Partnership Agreements. Each of the partnership agreements, declarations of
trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
the execution, delivery and performance of such agreements did not, at the time
of execution and delivery, and does not constitute a breach of or default under
the charter or bylaws, partnership agreement, declaration of trust or trust
agreement, or limited liability company agreement (or other similar agreement),
as the case may be, of the Company or any of its subsidiaries or any of the
Agreements and Instruments or any law, administrative regulation or
administrative or court order or decree, and constitutes the valid and binding
agreement of the Company or such subsidiary, as the case may be, enforceable in
accordance with its terms, except to the extent that (i) enforceability thereof
may be limited by (a) the effect of bankruptcy, insolvency or other similar laws
now or hereafter in effect relating to or affecting creditors' rights generally
or (b) the effect of general principles of equity, or (ii) the enforceability of
the indemnity and/or contribution provisions contained in the partnership
agreements, declarations of trust or trust agreements, limited liability company
agreements (or similar agreements) and Section 8 of this Agreement may be
limited under applicable securities laws and/or the NASAA Guidelines.
(y)Properties. Except as otherwise disclosed in the Prospectus: (i) the Company
and its subsidiaries have good and insurable or good, valid and, with respect to
U.S. properties, insurable title (either in fee simple or pursuant to a valid
leasehold interest) to all properties and assets described in the Prospectus as
being owned or leased, as the case may be, by them and to all properties
reflected in the Company's most recent consolidated financial statements
included in the Prospectus, and neither the

 

--------------------------------------------------------------------------------

 

Company nor any of its subsidiaries has received notice of any claim that has
been or may be asserted by anyone adverse to the rights of the Company or any
subsidiary with respect to any such properties or assets (or any such lease) or
affecting or questioning the rights of the Company or any such subsidiary to the
continued ownership, lease, possession or occupancy of such property or assets,
except for such claims that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) there are no
Liens, claims or restrictions on or affecting the properties and assets of the
Company or any of its subsidiaries which would reasonably be expected,
individually or in the aggregate, have a Material Adverse Effect; (iii) no
person or entity, including, without limitation, any tenant under any of the
leases pursuant to which the Company or any of its subsidiaries leases (as
lessor) any of its properties (whether directly or indirectly through other
partnerships, limited liability companies, business trusts, joint ventures or
otherwise) has an option or right of first refusal or any other right to
purchase any of such properties, except for such options, rights of first
refusal or other rights to purchase which, individually or in the aggregate, are
not material with respect to the Company and its subsidiaries taken as a whole;
(iv) to the Company's knowledge, each of the properties of the Company or any of
its subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company's
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current operations on such
property in sufficient quantities for such operations, except where the failure
to have such public utilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (vi) to the knowledge
of the Company, each of the properties of the Company or any of its subsidiaries
complies with all applicable codes and zoning and subdivision laws and
regulations, except for such failures to comply which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(vii) all of the leases under which the Company or any of its subsidiaries holds
or uses any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (viii) to the knowledge of the Company, there is no
pending or threatened condemnation, zoning change, or other proceeding or action
that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(z)Insurance. The Company and/or its subsidiaries have title insurance on all
U.S. real property and improvements described in the Prospectus as being owned
or leased under a ground lease, as the case may be, by them and to all U.S. real
property and improvements reflected in the Company's most recent consolidated
financial statements included in the Prospectus in an amount at least equal to
the original purchase price paid to the sellers of such property and the Company
and its subsidiaries are entitled to all benefits of the insured thereunder.
With respect to all non-U.S. real property described in

 

--------------------------------------------------------------------------------

 

the Prospectus as being owned or leased by the Company's subsidiaries, each such
subsidiary has received a title opinion or title certificate or other customary
evidence of title assurance, as appropriate for the respective jurisdiction,
showing good and indefeasible title to such properties in fee simple or valid
leasehold estate or its respective equivalent, as the case may be, vested in the
applicable subsidiary. Each property described in the Prospectus is insured by
extended coverage hazard and casualty insurance carried by either the tenant or
the Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners or lessors of properties similar to those owned by the Company
and its subsidiaries (in the markets in which the Company's and subsidiaries'
respective properties are located), and either the tenant or the Company and its
subsidiaries carry comprehensive general liability insurance and such other
insurance as is customarily carried by owners or lessors of properties similar
to those owned by the Company and its subsidiaries in amounts and on such terms
as are customarily carried by owners or lessors of properties similar to those
owned by the Company and its subsidiaries (in the markets in which the Company's
and its subsidiaries' respective properties are located) and the Company or one
of its subsidiaries is named as an additional insured and/or loss payee, as
applicable, on all policies (except workers' compensation) required under the
leases for such properties.
(aa)Environmental Matters. Except as otherwise disclosed in the Prospectus: (i)
all real property and improvements owned or leased by the Company or any of its
subsidiaries, including, without limitation, the Environment (as defined below)
associated with such real property and improvements, is free of any Contaminant
(as defined below) in violation of applicable Environmental Laws (as defined
below) except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (ii)
neither the Company, nor any of its subsidiaries has caused or suffered to exist
or occur any Release (as defined below) of any Contaminant into the Environment
in violation of any applicable Environmental Law that would reasonably be
expected to have a Material Adverse Effect or could result in a violation of any
applicable Environmental Laws, except for such violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iii) neither the Company nor any of its subsidiaries is aware
of any notice from any governmental body claiming any violation of any
Environmental Laws or requiring or calling for any work, repairs, construction,
alterations, removal or remedial action or installation by the Company or any of
its subsidiaries on or in connection with such real property or improvements,
whether in connection with the presence of asbestos-containing materials or mold
in such properties or otherwise, except for any such violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or any such work, repairs, construction, alterations, removal or
remedial action or installation, if required or called for, which would not
result in the incurrence of liabilities by the Company, which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, nor is the Company aware of any information which may serve as the basis
for any such notice that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iv) neither the Company nor any of
its subsidiaries has caused or suffered to exist or occur any environmental
condition on any of the properties or improvements of the Company or any of its
subsidiaries that could reasonably be expected to give rise to the imposition of
any Lien under any Environmental Laws except such Liens which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (v) to the Company's knowledge, no real property or improvements
owned or leased by the Company or any of its subsidiaries is being used or has
been used for manufacturing or for any other operations that involve or involved
the use, handling, transportation, storage, treatment or disposal of any
Contaminant, where such operations require or required permits or are or were
otherwise regulated pursuant to the Environmental Laws and where such permits
have not been or were not obtained or such regulations are not being or were not
complied with, except in all instances where any failure to obtain a permit or
comply with any regulation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Contaminant” means
any pollutant, hazardous substance, toxic substance, hazardous waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, lead, pesticides or regulated

 

--------------------------------------------------------------------------------

 

radioactive materials or any constituent of any such substance or waste, as
identified or regulated under any Environmental Law. “Environmental Laws” means
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901,
et seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean Water Act, 33
U.S.C. 1251, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et seq.,
the Occupational Safety and Health Act, 29 U.S.C. 651, et seq., and all other
federal, state and local laws, ordinances, regulations, rules, orders, decisions
and permits, which are directed at the protection of human health or the
Environment. “Environment” means any surface water, drinking water, ground
water, land surface, subsurface strata, river sediment, buildings, structures,
and ambient air. “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of any Contaminant into the Environment, including, without
limitation, the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Contaminant or any release,
emission or discharge as those terms are defined or used in any applicable
Environmental Law.
(bb)    Registration Rights. There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.
(cc)    Finders' Fees. Neither the Company nor any affiliate thereof has
received or is entitled to receive, directly or indirectly, a finder's fee or
similar fee from any person other than that as described in the Prospectus in
connection with the acquisition, or the commitment for the acquisition, of the
Properties by the Company.
(dd)    Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.
(ee)    Internal Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by the Company's principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company's internal control over financial reporting
is effective as of September 30, 2010 and the Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, there has been no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting.
(ff)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company's

 

--------------------------------------------------------------------------------

 

principal executive officer and principal financial officer by others within
those entities; and such disclosure controls and procedures are effective as of
September 30, 2010.
(gg)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company's directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
(hh)    No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Securities America is acting solely in the capacity of an arm's length
contractual counterparty to it with respect to the Offering of the Shares
(including in connection with determining the terms of the Offering) and not as
a financial advisor or a fiduciary to, or an agent of, such Issuer Entity or any
other person. Additionally, Securities America is not advising the Issuer
Entities or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuer Entities shall consult with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby, and Securities America shall have no responsibility or liability to the
Issuer Entities with respect thereto. Any review by Securities America of the
Issuer Entities, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of Securities
America and shall not be on behalf of the Issuer Entities.
(ii)    Stock Options. Neither the Company nor its subsidiaries have stock-based
compensation plans, and have not granted any stock option.
3.Sales of Shares. On the basis of the representations, warranties and covenants
herein contained, but subject to the terms and conditions herein set forth, the
Company hereby appoints Securities America as a Selected Dealer for the Shares
during the period from the date hereof to the Termination Date (the “Effective
Term”), including the Shares pursuant to the DRIP, each in the manner described
in the Registration Statement. Subject to the performance by the Company of all
obligations to be performed by it hereunder and the completeness and accuracy of
all of its representations and warranties, Securities America agrees to use its
best efforts, during the Effective Term, to offer and sell such number of Shares
as contemplated by this Agreement at the price stated in the Prospectus, as the
same may be adjusted from time to time.
(a)Purchase of Shares. The purchase of Shares must be made during the offering
period described in the Prospectus, or after such offering period in the case of
purchases made pursuant to the DRIP (each such purchase hereinafter defined as
an “Order”). Persons desiring to purchase Shares are required to (i) deliver to
Securities America a check in the amount of $10 per Share purchased (subject to
certain volume discounts or other discounts as described in the Prospectus, or
such other per share price as may be applicable pursuant to the DRIP) payable to
Securities America, or (ii) authorize a debit of such amount to the account such
purchaser maintains with Securities America. An order form as mutually agreed
upon by Securities America and the Company substantially similar to the form of
subscription agreement attached to the Prospectus (each an “Order Form”) must be
completed and submitted to the Company for all investors. Securities America
also will use its best efforts to forward all Order Forms received by Securities
America to the Company or its designated agent by the third business day
following their receipt in good order by Securities America. Securities America
shall use its best efforts to transmit checks to UMB Bank, N.A., as escrow agent
(the “Escrow Agent”) until subscription proceeds reach $2.5 million or such
higher amount for certain states as described in the Prospectus) and thereafter
to the Company or its designated bank, as instructed by the Company (each of the
Escrow Agent and any designated bank is sometimes referred to as an “Agent
Bank”) promptly after receipt by Securities America from its customer of each
Order Form in good order except that, in any case in which

 

--------------------------------------------------------------------------------

 

Securities America maintains a branch office, and, pursuant to Securities
America's internal supervisory procedures, final internal supervisory review is
conducted at a different location, the branch office shall transmit the offering
price for the Shares and the Order Forms to the Securities America office
conducting such internal supervisory review by the close of business on the next
business day following their receipt by the branch office in good order and
Securities America shall review the Order Forms to ensure their proper execution
and form and, if they are acceptable, transmit the offering price for the Shares
covered by the Order Forms to the applicable Agent Bank by the close of business
on the third business day after their receipt by Securities America. Securities
America confirms that it is familiar with Rule 15c2-4 under the Exchange Act,
relating to the transmission of customer funds, and confirms that it will comply
therewith in connection with the Offering of the Shares contemplated by this
Agreement. The parties acknowledge that any receipt by Securities America of
payments for subscriptions for Shares shall be effected solely as an
administrative convenience, and such receipt of payments shall not be deemed to
constitute acceptance of Orders to purchase Shares or sales of Shares by the
Company.
All Orders solicited by Securities America will be strictly subject to review
and acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Securities America of such fact and cause the return of such
purchaser's funds submitted with such application. If Securities America
receives no notice of rejection within the foregoing time limits or if funds
submitted by the purchaser are released from escrow to the Company within the
foregoing time limits, the Order shall be deemed accepted. Securities America
agrees to make commercially reasonable efforts to determine that the purchase of
Shares is a suitable and appropriate investment for each potential purchaser of
Shares based on information provided by such purchaser regarding, among other
things, such purchaser's age, investment experience, financial situation and
investment objectives. Securities America agrees to maintain copies of the
Orders received from investors and of the other information obtained from
investors for a minimum of six (6) years from the date of sale and will make
such information available to the Company upon request by the Company.
(b)Closing Dates and Delivery of Shares. In no event shall a sale of Shares to
an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. On the date Shares are first issued
to investors (such date being herein referred to as the “Initial Closing Date”),
the Escrow Agent will at such time and place as instructed by Securities America
and the Company (which instruction shall be subject to the satisfaction on such
date of the conditions contained herein), deliver to the Company or its designee
immediately available funds in an amount equal to the escrow funds maintained by
the Company on deposit in the Escrow Account prior to the date designated by the
Company. If, after the Initial Closing Date, additional sales of Shares are
made, on each such date (each such date being referred to as an “Additional
Closing Date”) and at each such time and place as instructed by the Dealer
Manager and the Company (which instruction shall be subject to the satisfaction
on each such date of the conditions contained herein), the applicable Agent Bank
shall be required to deliver to the Company or its designee immediately
available funds in an amount equal to the funds on deposit in the Escrow Account
prior to the date specified by the Company. The Initial Closing Date and each
Additional Closing Date are each herein referred to as a “Closing Date.” Share
issuance dates for purchases made pursuant to the DRIP will be as set forth in
the DRIP.
(c)Dealers. The Shares offered and sold under this Agreement shall be offered
and sold only by Securities America, a member in good standing of FINRA. The
Issuer Entities and affiliates thereof agree to participate in Securities
America's marketing efforts to the extent that Securities America may reasonably
request and, without limiting the generality of the foregoing, agree to visit
Securities America's offices as Securities America may reasonably request.

 

--------------------------------------------------------------------------------

 

(d)Compensation. In consideration for Securities America's execution of this
Agreement, and for the performance of Securities America's obligations
hereunder, the Company agrees to pay or cause to be paid to Securities America a
selling commission (the “Selling Commission”) of six and a half percent ($0.65
based on $10.00 price per share) of the price of each Share (except for Shares
sold pursuant to the DRIP) sold by Securities America; provided, however, that
Securities America's Selling Commission shall be reduced with respect to volume
sales of Shares to single purchasers (as defined in the Prospectus) and as
otherwise set forth in the “Plan of Distribution” section of the Prospectus. In
the case of such volume sales to single purchasers, on orders of $1,000,000 or
more Securities America's Selling Commission shall be reduced by the amount of
the Share purchase price discount. In the case of such volume sales to single
purchasers, Securities America's Selling Commission and the investor's purchase
price will be reduced for the entire share purchases in the total volume ranges
set forth in the table below. Such reduced share price will not affect the
amount received by the Company for investment. The following table sets forth
the reduced Share purchase price and Selling Commission payable to Securities
America:
Volume Discount Range for A Single Purchaser
Purchase Price per share to investor
Selling Commission per share (based on $10.00 price per share)
$0 to $999,999
$
10.00
 
6.5
%
$1,000,000 to $1,999,999
$
9.90
 
5.5
%
$2,000,000 to $2,999,999
$
9.80
 
4.5
%
$3,000,000 to $3,999,999
$
9.65
 
3.5
%
$4,000,000 to $9,999,999
$
9.50
 
2.0
%
$10,000,000 and above
$
9.35
 
1.0
%

 
 
The Company expects the dealer manager to authorize other broker-dealers that
are members of FINRA, which the Company refers to as participating
broker-dealers, to sell the Company's shares. Except as provided in the
Prospectus, the dealer manager will reallow all of its selling commissions
attributable to a participating broker-dealer. The Company may also sell shares
at a discount to the primary offering price of $10.00 per share through the
following distribution channels in the event that the investor: pays a broker a
single fee, e.g., a percentage of assets under management, for investment
advisory and broker services, which is frequently referred to as a “wrap fee”;
has engaged the services of a registered investment adviser with whom the
investor has agreed to pay compensation for investment advisory services or
other financial or investment advice (other than a registered investment adviser
that is also registered as a broker-dealer who does not have a fixed or “wrap
fee” feature or other asset fee arrangement with the investor); or is investing
through a bank acting as trustee or fiduciary. The Company will not pay any
selling commissions in connection with sales through these channels.
As an example, a single purchaser of 250,000 shares would result in a purchase
price of $2,450,000, ($9.80 per share), selling commissions of $112,500, and
dealer manager fees of $75,000.
The Dealer Manager will also re-allow to Securities America a dealer fee of up
to two percent (2%) of the full price of each Share (except for Shares sold
pursuant to the DRIP) sold by Securities America (the “Dealer Fee”); provided
however, the Company will not pay Securities America a Dealer Fee if the
aggregate underwriting compensation to be paid to all parties in connection with
the Offering exceeds the limitations prescribed by FINRA.
For purposes of determining investors eligible for volume discounts, to the
extent consistent with the definition of “single purchaser” contained in the
Prospectus, investments made by accounts with the
 

 

--------------------------------------------------------------------------------

 

same primary account holder, as determined by the account tax identification
number, may be combined. This includes individual accounts and joint accounts
that have the same primary holder as an individual account. Investments made
through individual retirement accounts may also be combined with accounts that
have the same tax identification number as the beneficiary of the individual
retirement account. In the event Orders are combined, the commission payable
with respect to the subsequent purchase of Shares will equal the commission per
share which would have been payable in accordance with the table set forth above
if all purchases had been made simultaneously. Any reduction of the Selling
Commission otherwise payable to Securities America will be credited to the
purchaser as additional Shares. Unless purchasers, or Securities America on
behalf of purchasers, indicate that Orders are to be combined and provide all
other requested information, the Company will not be held responsible for
failing to combine Orders properly.
No payment of commissions or the Dealer Fee will be made in respect of Orders
(or portions thereof) which are rejected by the Company. Selling Commissions
will be paid within five business days following each Closing Date with respect
to Shares sold to purchasers and the Dealer Fee will be paid monthly within ten
business days following the last closing date of the month. Selling Commissions
and the Dealer Fee will be payable only with respect to transactions lawful in
the jurisdictions where they occur. Purchases of Shares by the Company,
Securities America or its or their respective affiliates or any of their
respective directors, trustees, officers and employees shall be net of
commissions. Securities America affirms that the Dealer Manager's liability for
commissions payable is limited solely to the proceeds of commissions receivable
from the Company and Securities America hereby waives any and all rights to
receive payment of commissions due until such time as the Dealer Manager is in
receipt of the commission from the Company.
No Selling Commissions shall be paid to Securities America for purchases made by
an investor pursuant to the DRIP.
The Dealer Manager will pay or cause to be paid to Securities America, the
amount of any bona fide, itemized, separately invoiced due diligence expenses,
consistent with the language in the Prospectus and applicable regulations and
FINRA rules.
Except for offers and sales of Shares to the Company's officers and directors,
to officers and affiliates of the Advisor, to or through registered investment
advisers or a bank acting as a trustee or fiduciary, or through the friends and
family program described in the Prospectus, the Company represents that neither
it nor any of its affiliates have offered or sold, and agrees that, through the
Termination Date, the Company will not offer or sell, any Shares otherwise than
through the Dealer Manager as provided in the Dealer Manager Agreement,
Securities America as herein provided, and the selected dealers other than
Securities America as provided in the Selected Dealer Agreements.
(e)    Calculation of Fees. Securities America will have sole responsibility,
and Securities America's records will provide the sole basis, for calculating
fees for which Securities America invoices under this Agreement. However, the
Issuer Entities may provide records to assist Securities America in its
calculations.
(f)    Finders Fee. Neither the Company nor Securities America shall, directly
or indirectly, pay or award any finder's fees, commissions or other compensation
to any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Selling Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.

 

--------------------------------------------------------------------------------

 

4.Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Securities America that it will:
(a)Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Securities America and confirm the notice in writing if requested, (i)
when any post-effective amendment to the Registration Statement becomes
effective, (ii) of the issuance by the Commission or any state securities
authority of any jurisdiction of any stop order or of the initiation, or the
threatening, of any proceedings for that purpose or of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction or of the
institution or threatening of any proceedings for any of such purposes, (iii) of
the receipt of any written or material verbal comments from the Commission with
respect to the Registration Statement, the Company's Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, or any other filings, (iv) of any request by
the Commission for any amendment to the Registration Statement as filed or any
amendment or supplement to the Prospectus or for additional information relating
thereto and (v) if the Registration Statement becomes unavailable for use in
connection with the Offering of the Shares for any reason. Each of the Company
and the Dealer Manager will use its best efforts to prevent the issuance by the
Commission of a stop order or a suspension order and if the Commission shall
enter a stop order or suspension order at any time, each of the Company and the
Dealer Manager will use its best efforts to obtain the lifting of such order at
the earliest possible moment. The Company shall not accept any order for Shares
during the effectiveness of any stop order or if the Registration Statement
becomes unavailable for use in connection with the Offering of the Shares for
any reason.
(b)Registration Statement. Deliver to Securities America without charge promptly
after the Registration Statement or any amendment or supplement thereto become
effective, such number of copies of the Prospectus (as amended or supplemented),
the Registration Statement and supplements and amendments thereto, if any
(without exhibits), as Securities America may reasonably request. Unless
Securities America is otherwise notified in writing by the Company, the Company
hereby consents to the use of the Prospectus or any amendment or supplement
thereto by Securities America both in connection with the Offering and for such
period of time thereafter as the Prospectus is required to be delivered in
connection therewith.
(c)“Blue Sky” Qualifications. Endeavor in good faith to seek and maintain the
approval of the Offering by FINRA, and to qualify the Shares for offering and
sale under the securities laws of all 50 states and the District of Columbia and
to maintain such qualification, except in those jurisdictions Securities America
may reasonably designate; provided, however, the Company shall not be obligated
to subject itself to taxation as a party doing business in any such
jurisdiction. In each jurisdiction where such qualification shall be effected,
the Company will, unless Securities America agrees that such action is not at
the time necessary or advisable, file and make such statements or reports as are
or may reasonably be required by the laws of such jurisdiction.
(d)“Blue Sky” Memorandum. To furnish to Securities America, and Securities
America may be allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky
Memorandum”), prepared by counsel reasonably acceptable to Securities America,
in customary form naming the jurisdictions in which the Shares have been
qualified for sale under the respective securities laws of such jurisdiction.
The Blue Sky Memorandum shall be promptly updated by counsel and provided to
Securities America from time to time to reflect changes and updates to the
jurisdictions in which the Shares have been qualified for sale. In each
jurisdiction where the Shares have been qualified, the Company will make and
file such statements and reports in each year as are or may be required by the
laws of such jurisdiction.
 

 

--------------------------------------------------------------------------------

 

(e)Amendments and Supplements. If during the time when a Prospectus is required
to be delivered under the Securities Act, any event relating to the Company
shall occur as a result of which it is necessary, in the opinion of the
Company's counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company's counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will forthwith notify an Securities America representative in the
Securities America legal department, further, the Company shall prepare and
furnish without expense to Securities America, a reasonable number of copies of
an amendment or amendments of the Registration Statement or the Prospectus, or a
supplement or supplements to the Prospectus which will amend or supplement the
Registration Statement or Prospectus so that as amended or supplemented it will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or to make the Registration Statement or the Prospectus comply with
such requirements. During the time when a Prospectus is required to be delivered
under the Securities Act, the Company shall comply in all material respects with
all requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company's Registration
Statement pursuant to Item 20D of the Commission's Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.
(f)Delivery of Periodic Filings. The Company shall include with any prospectus
or “investor kit” delivered to Securities America for distribution to potential
investors in connection with the Offering a copy of the Company's most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q or a prospectus
supplement containing the material information from such reports.
(g)Periodic Financial Information. On or prior to the date on which there shall
be released to the general public interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year or preliminary financial statement information with respect to any
fiscal year, the Company shall furnish such information to Securities America,
confirmed in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.
(h)Audited Financial Information. On or prior to the date on which there shall
be released to the general public financial information included in or derived
from the audited financial statements of the Company for the preceding fiscal
year, the Company shall furnish such information to Securities America,
confirmed in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.
(i)Copies of Reports. During the Offering, the Company will provide (which may
be by electronic delivery) Securities America with the following:
(i)as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;;
(ii)as soon as practicable, a copy of every press release issued by the Company
and every material news item and article in respect of the Company or its
affairs released by the Company; and

 

--------------------------------------------------------------------------------

 

(iii)additional documents and information with respect to the Company and its
affairs as Securities America may from time to time reasonably request.
Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein ) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet;
or (ii) on which such documents are posted on the Company's behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Securities America has access; provided that
the Company shall notify Securities America of the posting of any such
documents.
(j)    Sales Material. The Company will deliver to Securities America from time
to time, all advertising and supplemental sales material (whether designated
solely for broker-dealer use or otherwise) proposed to be used or delivered in
connection with the Offering, prior to the use or delivery to third parties of
such material, and will not so use or deliver, in connection with the Offering,
any such material to Securities America's customers or registered
representatives without Securities America's prior written consent, which
consent, in the case of material required by law, rule or regulation of any
regulatory body including FINRA to be delivered, shall not be unreasonably
withheld or delayed. The Company shall ensure that all advertising and
supplemental sales literature used by Securities America will have received all
required regulatory approval, which may include but is not limited to, the
Commission, FINRA and state securities agencies, as applicable, prior to use by
Securities America. For the avoidance of doubt, ordinary course communications
with the Company's stockholders, including without limitation, the delivery of
annual and quarterly reports and financial information, dividend notices,
reports of net asset value and information regarding the tax treatment of
distributions and similar matters shall not be considered advertising and
supplemental sales material, unless the context otherwise requires. Securities
America will not create or distribute marketing or advertising material
referencing any KBS entity without prior written permission from KBS.
(k)    Use of Proceeds. Apply the proceeds from the sale of Shares substantially
as set forth in the section of the Prospectus entitled “Estimated Use of
Proceeds” and operate the business of the Company in accordance with the
descriptions of its business set forth in the Prospectus.
(l)    Prospectus Delivery. Within the time during which a prospectus relating
to the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.
(m)    Financial Statements. Make generally available to its stockholders as
soon as practicable, but not later than the Availability Date, an earnings
statement of the Company (in form complying with the provisions of Rule 158
under the Securities Act) covering a period of 12 months beginning after the
Effective Date but not later than the first day of the Company's fiscal quarter
next following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company's fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified

 

--------------------------------------------------------------------------------

 

above is a day the Commission is not open to receive filings, then the next such
day that the Commission is open to receive filings).
(n)    Compliance with Exchange Act. Comply with the requirements of the
Exchange Act relating to the Company's obligation to file and, as applicable,
deliver to its stockholders periodic reports including annual reports on Form
10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.
(o)    Title to Property. The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.
(p)    Licensing and Compliance. The Company and the Dealer Manager covenant
that any persons employed or retained by them to provide sales support or
wholesaling services in support of Securities America or its clients shall be
licensed in accordance with all applicable laws, will comply with all applicable
federal and state securities laws and regulations, and will use only sales
literature approved and authorized by the Company and the Dealer Manager.
(q)    Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager's wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization,
including but not limited to, FINRA rules and interpretations governing cash and
non-cash compensation, (ii) Securities America's policies governing revenue
sharing, cash compensation, and non-cash compensation as communicated in writing
to the Dealer Manager, and (iii) Securities America's wholesaler reimbursement
policy as communicated in writing to the Dealer Manager, as amended from time to
time in Securities America's sole discretion provided such policy complies with
the rules and regulations of FINRA and the Dealer Manager is notified of any
changes to such policy.
(r)    Trade Names and Trademarks. No Issuer Entity may use any company name,
trade name, trademark or service mark or logo of Securities America or any
person or entity controlling, controlled by, or under common control with
Securities America without Securities America's prior written consent.
(s)    Compliance Reporting. The Issuer Entities agree to furnish Securities
America with such information as Securities America may reasonably request
concerning transactions and activity in investor accounts of Securities America
customers containing Shares of the Company to the extent such information is in
the Issuer Entities' possession or can be obtained without unreasonable effort
or expense and will otherwise cooperate with Securities America as reasonably
requested in connection with the transmission of such information to Securities
America in order to assist Securities America in its supervisory
responsibilities as required by applicable laws and the rules and regulations of
FINRA or other regulatory agencies.
 

 

--------------------------------------------------------------------------------

 

5.Covenants of Securities America. Securities America covenants and agrees with
the Company as follows:
(a)Prospectus Delivery. Securities America confirms that it is familiar with
Rule 15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA
Guidelines, relating to the distribution of preliminary and final prospectuses,
and confirms that it has complied and will comply therewith in connection with
the Offering of the Shares contemplated by this Agreement, to the extent
applicable.
(b)Accuracy of Information. No information supplied by Securities America
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.
(c)No Additional Information. Securities America will not give any information
or make any representation in connection with the Offering of the Shares other
than that contained in the Prospectus, the Registration Statement, the Company's
other filings under the Securities Act or the Exchange Act incorporated by
reference into the Prospectus or advertising and supplemental sales material
contemplated by this Agreement and approved by the Company.
(d)Sale of Shares. Securities America shall solicit purchasers of the Shares
only in the jurisdictions in which Securities America has been advised by the
Company (including pursuant to the Blue Sky Memorandum, and any updates thereto,
delivered to Securities America pursuant to Section 4(d)) that such
solicitations can be made and in which Securities America is qualified to so
act.
6.Payment of Expenses.
(a)Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or if this Agreement is terminated, the Issuer Entities, as
designated in the Prospectus, will pay or cause to be paid, in addition to the
compensation described in Section 3(d) (which Securities America may retain up
to the point of termination unless this agreement is terminated without any
Shares being sold, in which case no such compensation shall be paid), all fees
and expenses incurred in connection with the formation, qualification and
registration of the Company and in marketing, distributing and processing the
Shares under applicable Federal and state law, and any other fees and expenses
actually incurred and directly related to the Offering and the Company's other
obligations under this Agreement, including such fees and expenses as: (i) the
preparing, printing, filing and delivering of the Registration Statement (as
originally filed and all amendments thereto) and of any preliminary prospectus
and of the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Securities America in quantities reasonably requested by
Securities America; (ii) the preparing and printing of the sales material and
related documents and the filing and/or recording of such certified certificates
or other documents necessary to comply with the laws of the State of Maryland
for the formation of a corporation and thereafter for the continued good
standing of the Company; (iii) the issuance and delivery of the Shares,
including any transfer or other taxes payable thereon; (iv) any escrow
arrangements in connection with the transactions described herein, including any
compensation or reimbursement to an escrow agent for its services as such; (v)
the qualification or registration of the Shares under state securities or “blue
sky” laws; (vi) the filing fees payable to the Commission and to FINRA; (vii)
the preparation and printing of advertising material in connection with and
relating to the Offering, including the cost of all sales literature and
investor and broker-dealer sales and information meetings; (viii) the cost and
expenses of counsel and accountants of the Company; (ix) subject to Section
6(d), and as mutually agreed upon, Securities America's costs of technology
associated with the offering, other costs and expenses related to such

 

--------------------------------------------------------------------------------

 

technology costs, and the facilitation of the marketing of the Shares and the
ownership of such Shares by Securities America's customers; and (x) any other
expenses of issuance and distribution of the Shares.
(b)Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Securities
America to implement information technology modifications, participate in or
respond to audits, inspections or compliance reviews, or respond to or comply
with document requests. To the extent that Securities America's compliance with
an Ad Hoc Request would cause Securities America to incur material expenses, the
Company and Securities America will mutually agree as to the payment of such
expenses between the parties. Securities America reserves the right to refuse to
comply with an Ad Hoc Request if the parties are unable to reach an agreement on
payment of reasonable expenses provided that consent to an agreement has not
been unreasonably withheld; it being understood that consent shall not be deemed
to be unreasonably withheld if the payment for such Ad Hoc Requests,
individually or when aggregated with other amounts to be paid to Securities
America pursuant to this Agreement, would violate FINRA rules. Payment for Ad
Hoc Requests will be separate from and above the payments for the Services but
shall be included, as applicable, when calculating total compensation paid to
Securities America for purposes of the limitations described in Section 6(c)
hereof.
(c)Limitation. Notwithstanding the foregoing, the total compensation paid to
Securities America from the Issuer Entities in connection with the Offering
pursuant to Section 3(d) hereof and this Section 6 shall not exceed the
limitations prescribed by FINRA. The Company, the Dealer Manager and Securities
America agree to monitor the payment of all fees and expense reimbursements to
assure that FINRA limitations are not exceeded. Accordingly, if at any time
during the term of the Offering, the Company determines in good faith that any
payment to Securities America pursuant to this Agreement could result in a
violation of the applicable FINRA regulations, the Company shall promptly notify
Securities America, and the Company and Securities America agree to cooperate
with each other to implement such measures as they determine are necessary to
ensure continued compliance with applicable FINRA regulations. However, nothing
in this Agreement shall relieve Securities America of its obligations to comply
with FINRA Rule 2310.
7.Conditions of Securities America's Obligations. Securities America's
obligations hereunder shall be subject to the continued accuracy throughout the
Effective Term of the representations, warranties and agreements of the Company,
to the performance by the Company of its obligations hereunder and to the
following terms and conditions:
(a)Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the term of this Agreement, no
stop order shall have been issued or proceedings therefor initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission and state securities administrators shall have been
complied with and no stop order or similar order shall have been issued or
proceedings therefor initiated or threatened by any state securities authority
in any jurisdiction in which the Company intends to offer Shares.
(b)Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Securities America, as a condition of Securities
America's obligations hereunder, those documents as described in this Section 7
as of the date hereof and, as applicable, on or before the second business day
following the date that each post-effective amendment to the Registration
Statement filed pursuant to the Company's undertaking pursuant to Item 20D of
the Commission's Industry Guide 5 shall

 

--------------------------------------------------------------------------------

 

have been declared effective by the Commission (each such date, a “Documented
Closing Date”); provided, that, if a Documented Closing Date has not occurred
within ninety (90) days of the previous Documented Closing Date, the 90th day
following the previous Documented Closing Date shall be deemed to be a
Documented Closing Date through the termination of the primary offering of up to
200,000,000 Shares pursuant to the Registration Statement (the “Primary
Offering”).
(c)Opinion of Counsel. Securities America shall receive the favorable opinion of
DLA Piper LLP (US), counsel for the Issuer Entities, dated as of the date hereof
or as of each Documented Closing Date, as applicable, addressed to Securities
America substantially in the form attached as Exhibit “A” hereto.
(d)Accountant's Letter. On the date hereof, Securities America shall have
received from Ernst & Young LLP a comfort letter, in form and substance
reasonably satisfactory to Securities America in all material respects.
(e)Update of Accountant's Letter. Securities America shall receive from Ernst &
Young LLP, dated as of such Documented Closing Date, a comfort letter, in form
and substance reasonably satisfactory to Securities America in all material
respects, provided that (i) the specified procedures date referred to in such
letter shall be a date not more than five days prior to each such Documented
Closing Date, (ii) such comfort letter shall cover the Registration Statement
and Prospectus (including all documents incorporated by reference therein), as
amended and supplemented through the date of the latest post-effective amendment
that triggers such Documented Closing Date (the “Current Filing”), and (iii) if
financial statements or financial information of any other entity are included
in the Current Filing, the comfort letter to be received by Securities America
shall also cover such financial statements or financial information.
(f)Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.
(g)“Blue Sky” Memorandum. Securities America shall have received the Blue Sky
Memorandum described in Section 4(d) above.
(h)Information Concerning the Advisor. On the date hereof and as of each
Documented Closing Date, Securities America shall receive a letter dated the
date hereof from the Advisor, confirming that: (1) the Advisory Agreement has
been duly and validly authorized, executed and delivered by the Advisor and
constitutes a valid, binding and enforceable agreement of the Advisor; (2) the
execution and delivery of the Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the Advisory
Agreement by the Advisor will not conflict with or constitute a default under
its articles of organization or any indenture, mortgage, deed of trust, lease or
other agreement or instrument to which the Advisor is a party, or any law,
order, rule or regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Advisor or any of its property, except for such conflicts or defaults
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect; (3) no consent, approval, authorization or order of
any court or other governmental agency or body is required for the performance
of the Advisory Agreement by the Advisor, or for the consummation of the
transactions contemplated thereby, other than those that have already been made
or obtained; and (4) the Advisor is a limited liability company duly formed,
validly existing and in good standing under the laws of the Delaware and is duly
qualified to do business as a foreign limited liability company in each other

 

--------------------------------------------------------------------------------

 

jurisdiction in which the nature of its business would make such qualification
necessary, except where the failure to be so qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect.
(i)Confirmation. As of the date hereof and at each Documented Closing Date, as
the case may be:
(i)the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;
(ii)the Registration Statement (and any amendments or supplements thereto and
any documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
(iii)except as set forth in the Prospectus, there shall have been no material
adverse change in the business, properties, prospects or condition (financial or
otherwise) of the Company subsequent to the date of the latest balance sheets
provided in the Registration Statement and the Prospectus; and
(iv)since the date hereof, no event has occurred which should have been set
forth in an amendment or supplement to the Prospectus in order to cause such
Prospectus not to contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but which has not been so set forth.
Securities America shall receive a certificate from the Issuer Entities dated
the date hereof and each Documented Closing Date, as the case may be, confirming
the above.
If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Securities America's
obligations hereunder and thereunder may be canceled by Securities America by
notifying the Company of such cancellation in writing or by telecopy at any
time, and any such cancellation or termination shall be without liability of any
party to any other party except as otherwise provided in Sections 3(d), 6, 8, 9
and 10 of this Agreement. All certificates, letters and other documents referred
to in this Agreement will be in compliance with the provisions hereof only if
they are reasonably satisfactory in form and substance to Securities America and
Security America's counsel. The Company will furnish Securities America with
conformed copies of such certificates, letters and other documents as Securities
America shall reasonably request.
8.Indemnification.
(a)Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Securities America and
each person, if any, who controls Securities America within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents from and against any and all loss, liability,
claim, damage and expense

 

--------------------------------------------------------------------------------

 

whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:
(i)any untrue or alleged untrue statement of a material fact contained: (i) in
the Registration Statement (or any amendment thereto) or in the Prospectus (as
from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 8
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company's periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided however that no Issuer Entity shall be liable in any such case to
the extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to an Issuer Entity by Securities
America expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;
(ii)the omission or alleged omission from (i) the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company's periodic reports
such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided however that no Issuer Entity
shall be liable in any such case to the extent any such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by Securities America expressly for use in the Registration
Statement or related preliminary prospectus or Prospectus or any amendment or
supplement thereof or in any of such applications or in any such sales as the
case may be;
(iii)any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Securities America or any omission or alleged omission to state therein a
material fact required to be stated or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when read
in conjunction with the Prospectus delivered therewith not misleading;
(iv)any communication regarding the valuation of the Shares provided by or on
behalf of the Company; and
(v)the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.
Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Securities America, or each person, if any, who controls Securities America
within the meaning of Section 15 of the Securities Act, and any of their
respective officers, directors, employees and agents or its officers, directors
or control persons, pursuant to Section 8(a) shall be permitted under this
Agreement for, or arising out of, an alleged violation of federal or state
securities laws, unless one or more of the following conditions are met: (1)
there has been a successful adjudication on the merits of each count involving
alleged securities law violations as to the particular indemnitee; (2) such
claims have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to the particular indemnitee; or (3) a court of competent
jurisdiction approves a settlement of the claims against the indemnitee and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for

 

--------------------------------------------------------------------------------

 

indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.
(b)Indemnification by Securities America. Subject to the conditions set forth
below, Securities America agrees to indemnify, defend and hold harmless each
Issuer Entity, each of their directors and trustees, those of its officers who
have signed the Registration Statement and each other person, if any, who
controls an Issuer Entity within the meaning of Section 15 of the Securities Act
to the same extent as the foregoing indemnity from an Issuer Entity contained in
subsections (a)(i) and (a)(ii) of this Section, as incurred, but only with
respect to an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact in the Registration
Statement (as from time to time amended or supplemented) or Prospectus, or any
related preliminary prospectus, or any application made in reliance upon or, in
conformity with, written information furnished by Securities America expressly
for use in such Registration Statement or Prospectus or any amendment or
supplement thereto, or in any related preliminary prospectus or in any of such
applications.
(c)Procedure for Making Claims. Each indemnified party shall give prompt notice
to each indemnifying party of any claim or action (including any governmental
investigation) commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify any indemnifying party shall not relieve it
from any liability that it may have hereunder, except to the extent it has been
materially prejudiced by such failure, and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. The indemnifying party, jointly with any other indemnifying parties
receiving such notice, shall assume the defense of such action with counsel
chosen by it and reasonably satisfactory to the indemnified parties defendant in
such action, unless such indemnified parties reasonably object to such
assumption on the ground that there may be legal defenses available to them
which are different from or in addition to those available to such indemnifying
party. Any indemnified party shall have the right to employ a separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be borne by such party unless such party has
objected in accordance with the preceding sentence, in which event such
reasonable fees and expenses shall be borne by the indemnifying parties. Except
as set forth in the preceding sentence, if an indemnifying party assumes the
defense of such action, the indemnifying party shall not be liable for any fees
and expenses of separate counsel for the indemnified parties incurred thereafter
in connection with such action. In no event shall the indemnifying parties be
liable for the reasonable fees and expenses of more than one counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.
The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party. The Company agrees promptly to
notify Securities America of the commencement of any litigation or proceedings
against the Company in connection with the issue and sale of the Shares or in
connection with the Registration Statement or Prospectus.
(d)Contribution. Subject to the limitations and exceptions set forth in Section
8(a) hereof and in order to provide for just and equitable contribution where
the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on

 

--------------------------------------------------------------------------------

 

the one hand and Securities America on the other shall contribute to the amount
paid or payable by such indemnified party as a result of such Losses (or actions
in respect thereof) in such proportion as is appropriate to reflect the relative
benefits received by each of the Issuer Entities, on the one hand, and
Securities America on the other from the Offering based on the public offering
price of the Shares sold and the Selling Commissions and Dealer Fees received by
Securities America with respect to such Shares sold. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits referred to above but also the relative fault of the Issuer
Entities, on the one hand and Securities America on the other in connection with
the statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Issuer Entities, on the one hand and Securities America
on the other shall be deemed to be in the same proportion as (a) the sum of (i)
the aggregate net compensation retained by the Issuer Entities and their
affiliates for the purchase of Shares sold by Securities America and (ii) total
proceeds from the Offering (net of Selling Commissions and Dealer Fees paid to
Securities America but before deducting expenses) received by the Company from
the sale of Shares by Securities America bears to (b) the Selling Commissions
and Dealer Fees retained by Securities America. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by an Issuer Entity, on the one hand or
Securities America on the other. The Company agrees with Securities America that
it would not be just and equitable if contribution pursuant to this subsection
(d) were determined by pro rata allocation, or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subsection (d). The amount paid or payable by an indemnified party as a
result of the Losses referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), Securities America shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Shares subscribed for through Securities America were
offered to the subscribers exceeds the amount of any damages which Securities
America has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission. Further, in no event
shall the amount of Securities America's contribution to the liability exceed
the aggregate Selling Commissions, Dealer Fees, and any other compensation
retained by Securities America from the proceeds of the Offering. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act or Section 10(b) of the Exchange Act, as amended) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section, any person that controls
Securities America within the meaning of Section 15 of the Securities Act shall
have the same right to contribution as Securities America, and each person who
controls the Company within the meaning of Section 15 of the Securities Act
shall have the same right to contribution as the Company.
9.Representations and Agreements to Survive. All representations and warranties
contained in this Agreement or in certificates and all agreements contained in
Section 3(d), 6, 8, 9 and 10 of this Agreement shall remain operative and in
full force and effect regardless of any investigation made by any party, and
shall survive the Termination Date.
10.Effective Date, Term and Termination of this Agreement.
(a)This Agreement shall become effective as of the date it is executed by all
parties hereto. After this Agreement becomes effective, any party may terminate
it at any time for any reason by giving two days' prior written notice to the
other parties. Securities America will suspend or terminate the offer

 

--------------------------------------------------------------------------------

 

and sale of Shares as soon as practicable after being requested to do so by the
Company or the Dealer Manager at any time.
Additionally, Securities America shall have the right to terminate this
Agreement at any time during the Effective Term without liability of any party
to any other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of any Issuer Entity hereunder shall be found to
have been incorrect; or (ii) any Issuer Entity shall fail, refuse or be unable
to perform any condition of its obligations hereunder, or (iii) the Prospectus
shall have been amended or supplemented despite Securities America's objection
to such amendment or supplement, or (iv) the United States shall have become
involved in a war or major hostilities or a material escalation of hostilities
or acts of terrorism involving the United States or other national or
international calamity or crisis (other than hostilities including Iraq and
Afghanistan); or (v) a banking moratorium shall have been declared by a state or
federal authority or person; or (vi) the Company shall have sustained a material
or substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage or other calamity or malicious act which, whether or not said loss
shall have been insured, will in Securities America's good faith opinion make it
inadvisable to proceed with the offering and sale of the Shares; or (vii) there
shall have been, subsequent to the dates information is given in the
Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Securities America's good faith judgment
would make it inadvisable to proceed with the offering and sale of the Shares,
or which would materially adversely affect the operations of the Company.
In the event this Agreement is terminated by any party pursuant to Sections
10(a) or 10(b) hereof, the Company shall pay all expenses of the Offering as
required by Section 6 hereof and no party will have any additional liability to
any other party except for any liability which may exist under Sections 3(d) and
8 hereof. Following the termination of the Offering, in no event will the
Company be liable to reimburse Securities America for expenses other then as set
forth in the previous sentence, and Securities America's actual and reasonable
out-of-pocket expenses incurred following the termination of the Offering,
including, without limitation, the cost of data transmissions and other related
client transmissions.
(b)If Securities America elects to terminate this Agreement as provided in this
Section 10, Securities America shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Securities
America promptly by telephone or facsimile with confirmation by letter.
11.Notices.
(a)All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
or personally delivered, to 660 Newport Center Drive, Suite 1200, Newport Beach
California 92660 Attention: Hans Henselman, and if sent to Securities America
shall be mailed, or personally delivered, to 12325 Port Grace Blvd., Lavista, NE
68128, Attention: General Counsel.
(b)Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.
12.Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon Securities America, the Issuer Entities, and the controlling
persons, trustees, directors and officers referred to in Section 8 hereof, and
their respective successors, legal representatives and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in

 

--------------------------------------------------------------------------------

 

respect of or by virtue of this Agreement or any provision herein contained.
Notwithstanding the foregoing, this Agreement may not be assigned without the
consent of the parties hereto.
13.Choice of Law and Arbitration.
(a)Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York's conflict of laws rules.
(b)Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Securities America and
any Issuer Entity, Securities America and such Issuer Entity will continue to
perform its respective obligations under this Agreement in good faith during the
resolution of such dispute unless and until this Agreement is terminated in
accordance with the provisions hereof.
14.Counterparts. This Agreement may be signed by the parties hereto in two or
more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.
15.Finders' Fees. Securities America shall have no liability for any finders'
fees owed in connection with the transactions contemplated by this Agreement.
16.Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.
17.Use and Disclosure of Confidential Information. Notwithstanding anything to
the contrary contained in this Agreement, and in addition to and not in lieu of
other provisions in this Agreement:
Securities America Confidential Information.
(a)“Securities America Confidential Information” includes, but is not limited
to, all proprietary and confidential information of Securities America and its
subsidiaries, affiliates, and licensees , including without limitation all
information regarding its customers and the customers of its subsidiaries,
affiliates, or licensees (together “Securities America Customers”); or the
accounts, account numbers, names, addresses, social security numbers or any
other personal identifier of such Securities America Customers; or any
information derived therefrom. Securities America Confidential Information will
not include information which is (i) in or becomes part of the public domain,
except when such information is in the public domain due to disclosure by an
Issuer Entity , in violation of this Agreement, (ii) demonstrably known to an
Issuer Entity prior to execution of this Agreement, (iii) independently
developed by an Issuer Entity in the ordinary course of business outside of this
Agreement, or (iv) rightfully and lawfully obtained by an Issuer Entity from any
third party other than Securities America.
(b)No Issuer Entity may use or disclose Securities America Confidential
Information for any purpose other than to carry out the purpose for which
Securities America Confidential Information was provided to the Issuer Entities
as set forth in the Agreement, and agrees to cause all the Issuer Entities'
employees, agents, representatives, or any other party to whom the Issuer
Entities may provide access to

 

--------------------------------------------------------------------------------

 

or disclose Securities America Confidential Information to limit the use and
disclosure of Securities America Confidential Information to that purpose.
(c)The Issuer Entities agree to implement reasonable measures designed (i) to
assure the security and confidentiality of Securities America Confidential
Information; (ii) to protect such information against any anticipated threats or
hazards to the security or integrity of such information; (iii) to protect
against unauthorized access to, or use of, Securities America Confidential
Information that could result in substantial harm or inconvenience to any
Securities America Customer; (iv) to protect against unauthorized disclosure of
non-public personal information to unaffiliated third parties; and (v) to
otherwise ensure compliance with all applicable domestic, foreign and local laws
and regulations (including, but not limited to, SEC Regulations S-P and
Massachusetts 201 C.M.R. sections 17.00-17.04 as applicable) and any other
legal, regulatory or SRO requirements. The Issuer Entities further agree to
cause all of their respective agents, representatives, subcontractors, or any
other party to whom the Issuer Entities may provide access to or disclose
Securities America Confidential to implement appropriate measures designed to
meet the objectives set forth in this paragraph.
(d)Upon Securities America's request, the Issuer Entities shall promptly return
Securities America Confidential Information (and any copies, extracts, and
summaries thereof) to Securities America, or, with Securities America's written
consent, shall promptly destroy, in a manner satisfactory to Securities America,
such materials (and any copies, extracts, and summaries thereof) and shall
further provide Securities America with written confirmation of same.
Additional Offerings. The terms of this Agreement may be extended to cover
additional offerings of shares of the Company by the execution by the parties
hereto of an addendum identifying the shares and registration statement relating
to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
KBS REAL ESTATE INVESTMENT TRUST III, INC.
By: /s/ Charles J. Schreiber
       Charles J. Schreiber, Chief Executive Officer
KBS CAPITAL MARKETS GROUP LLC
By: /s/ Mike Crimmins
Mike Crimmins, Chief Executive Officer
KBS CAPITAL ADVISORS LLC
By: SCHREIBER REAL ESTATE INVESTMENTS, L.P., a Manager
 
By: Schreiber Investments, LLC, as general partner
 
By: /s/ Charles J. Schreiber, Jr.
               Charles J. Schreiber, Jr., Manager

 
KBS HOLDINGS LLC
By: PBREN INVESTMENTS, L.P., a Manager
  
By: PBren Investments, LLC, as general partner
 
  By: /s/ Peter M. Bren
Peter M. Bren, Manager
By: SCHREIBER REAL ESTATE INVESTMENTS, L.P., a Manager
 
By: Schreiber Investments, LLC, As General Partner
 
By: /s/ Charles J. Schreiber, Jr
Charles J. Schreiber, Jr., Manager

 
Accepted as of the date first above
written:
SECURITIES AMERICA, INC.
 
 
By: /s/ Paul Lofties
Name: Paul Lofties
Title: Vice President, Wealth Management & Acquisitions
 

 